

115 HR 3577 IH: Results Through Innovation Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3577IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Costa (for himself, Mr. McGovern, Ms. Michelle Lujan Grisham of New Mexico, and Ms. DelBene) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to establish a competitive grant program to provide
			 grants to States to carry out targeted employment and training projects.
	
 1.Short titleThis Act may be cited as the Results Through Innovation Act of 2017. 2.Targeted employment and training projectsSection 16(h)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)) is amended by adding at the end the following:
			
				(G)targeted employment and training projects
 (i)Establishment of programThe Secretary shall establish and carry out a program that provides grants, on a competitive basis, to States to carry out 3-year projects as determined by the Secretary to provide targeted employment and training services designed—
 (I)to raise short-term and long-term employment and increase earnings for members of households that receive supplemental nutrition assistance program benefits by using innovative approaches to remove barriers to employment and training;
 (II)to support a holistic, 2-generation approach to serving households; (III)to explore alternative integrated models for providing supportive services; or
 (IV)to target hard-to-serve populations such as homeless individuals, recently incarcerated individuals, or individuals with other substantial barriers to employment.
 (ii)Eligibility Requirements for applicantsTo be eligible to receive in a fiscal year a grant under clause (i) to carry out a project, a State shall submit to the Secretary a separate application for such project that—
 (I)contains such terms and conditions as the Secretary may require; (II)except as provided in this subparagraph, proposes to carry out a project that satisfies the requirements of sections 6(d) and 20;
 (III)proposes to carry out a project that provides at least one of the following— (aa)services or benefits authorized under section 6(d)(4) or 20;
 (bb)other services or benefits designed to remove barriers or provide enhanced case management for— (AA)members of households participating in the supplemental nutrition assistance program who are employed or participating in an allowable employment and training activity;
 (BB)members of households participating in the supplemental nutrition assistance program who formerly participated in employment and training and who are employed for a period of up to 180 days after an individual who received employment and training services under the program gains employment, or 90 days after the household has exceeded the gross income limit for program eligibility, whichever occurs first; or
 (CC)household members of individuals described in subitem (AA) or (BB) if such benefits or services are necessary for supporting the employment or employment and training activities of an individual described in sub­i­tem (AA) or (BB); and
 (cc)technical assistance for other States, local governments, or employment and training providers to assist in expanding or replicating proven approaches;
 (IV)specifies that such project will provide for the voluntary participation in employment and training programs by members of households that do not include an individual who receives cash assistance under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (V)provides that such project will be carried out by the State agency directly, or through a State or local government entity or a nonprofit private entity; and
 (VI)provides that the State agency may use not more than 5 percent of such grant for activities associated with administering the project, such as oversight and data reporting.
 (iii)Selection criteriaIn selecting for approval on a competitive basis applications for grants under this subparagraph, the Secretary shall—
 (I)consider the capacity and relevant experience of the State agency (and the State or local government entity or the nonprofit private entity (if any)) that is proposed to carry out the project to achieve the goals of such project specified in the application, in providing effective employment and training programs (including employment and training programs under this Act and part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.)) for low-skill individuals;
 (II)consider whether such project has relevance for and could be replicated in other States; (III)consider the capacity of the applicant to measure the outcomes of such project;
 (IV)ensure that the projects, when considered as a group, will be carried out in a range of rural and urban areas, including those with high levels of poverty; and
 (V)in order to expand the number of households served or replicate successful strategies in other areas, give priority to—
 (aa)projects with proven results under the pilot projects authorized by subparagraph (F); and (bb)other successful programs, as measured by increased employment and earnings under the reporting requirements in paragraph (5).
							(iv)Reporting
 (I)Performance reports by grant recipientsStates that receive grants made under this subparagraph shall— (aa)measure and report the performance of their projects in accordance with paragraph (5);
 (bb)include a cost-benefit analysis that shows the benefits to project participants and to taxpayers under this Act; and
 (cc)satisfy any other reporting requirements the Secretary considers to be appropriate. (II)Annual Report by the SecretaryThe Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate an annual report that includes a description of the outcomes measured by each State operating a project (during the project period and any subsequent evaluation period as determined by the Secretary) and of the extent to which such State achieved the goals of the project.
						(v)Funding
 (I)Authorization of AppropriationsThere are authorized to be appropriated to carry out this subparagraph— (aa)$300,000,000 for fiscal year 2019;
 (bb)$350,000,000 for fiscal year 2020; (cc)$300,000,000 for each of the fiscal years 2021 and 2022;
 (dd)$400,000,000 for each of the fiscal years 2023 and 2024; (ee)$500,000,000 for each of the fiscal years 2025 and 2026; and
 (ff)$600,000,000 for each of the fiscal years 2027 and each fiscal year thereafter. (II)Maintenance of effortFunds made available under this subparagraph may be used by States only to supplement, not to supplant, Federal or non-Federal funds used to provide current employment and training activities and services.
						.
		